On February 5, 1971, the court ordered that judgment be entered for plaintiff in the sum of $23,196.34 from which shall be paid as plaintiff’s contribution to the Civil Service Eetirement Fund the sum of one thousand, six hundred twenty dollars and eighty-two cents ($1,620.82), and as plaintiff’s contribution under the Federal Employees Group Life Insurance Act the sum of one hundred seventy-five dollars and fifty-two cents ($175.52) with the balance of twenty-one thousand, four hundred dollars ($21,400) to be paid to plaintiff.